FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                   February 23, 2021
                     _________________________________
                                                             Christopher M. Wolpert
                                                                 Clerk of Court
WILLIAM LEON BAUDERS,

        Petitioner - Appellant,

v.                                                   No. 20-5101
                                         (D.C. No. 4:17-CV-00209-CVE-FHM)
SCOTT CROW,                                          (N.D. Okla.)

        Respondent - Appellee.
                    _________________________________

                                  ORDER
                     _________________________________

Before BACHARACH, Circuit Judge, LUCERO, Senior Circuit Judge, and
MORITZ, Circuit Judge.
                  _________________________________

     Mr. William Leon Bauders seeks habeas relief based on an Oklahoma

conviction for second-degree felony murder, possession of a stolen vehicle,

grand larceny, leaving the scene of a fatal collision, and driving with a

suspended license. The federal district court denied habeas relief, and Mr.

Bauders wants to appeal. To do so, he needs a certificate of appealability.

28 U.S.C. § 2253(c)(1)(A). We decline to issue the certificate.

     For a certificate of appealability, Mr. Bauders must make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). This standard requires a showing that “reasonable jurists

could debate . . . whether the petition should have been resolved in a
different manner.” Laurson v. Leyba, 507 F.3d 1230, 1232 (10th Cir.

2007). In our view, no jurist could reasonably question the voluntariness of

Mr. Bauders’s statements.

      Mr. Bauders confessed guilt before the trial but argued that the

confession was involuntary. The trial court rejected this argument after

conducting an evidentiary hearing. In seeking habeas relief, Mr. Bauders

argues that the trial court’s finding was unreasonable based on the

evidence. He does not suggest coercion; he instead points to an officer’s

admission that he used a psychological tactic of friendliness.

      The Oklahoma Court of Criminal Appeals rejected this argument in

the direct appeal:

      A voluntary confession is one which “is the product of an
      essentially free and unconstrained choice by its maker.” . . . .
      The State must show by a preponderance of the evidence that a
      confession is voluntary, and the district court determines the
      issue by considering the totality of the circumstances. On appeal,
      we determine whether competent evidence supports the district
      court’s finding that the statement was voluntary. As long as there
      are not threats or promises made, police may urge suspects to
      cooperate and to tell the truth. Even aggressive police
      questioning does not constitute coercion, where the record
      indicates a defendant answers questions voluntarily. The record
      here does not support Bauders’ claim that officers promised to
      have his charges dropped, or promised him anything else, in
      return for a confession; there is no merit to his claim that the
      officer’s friendly attitude amounted to psychological coercion.

Dkt. # 8-3, OCCA Op. at 2-3. In our view, no jurist could reasonably

question this analysis. We thus decline to issue a certificate of




                                      2
appealability. And in the absence of a certificate, we dismiss this matter.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                      3